Exhibit 10.10
STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (this “Agreement”) is dated June 30, 2009, by
and between Laboratorios Farmaceuticos ROVI S.A., a public limited company
organized and existing under the laws of Spain (the “Investor”), and Novavax,
Inc., a Delaware corporation (the “Company” and, together with the Investor, the
“Parties”), whereby the parties agree as set forth herein. Certain terms are
defined in Section 9 of this Agreement.
     WHEREAS, the Parties have entered into an Amended and Restated Head of
Terms dated as of June 30, 2009 (the “Head of Terms”) providing the terms and
conditions pursuant to which the Parties intend to negotiate definitive
agreements for a collaboration to develop and commercialize certain vaccines;
and
     WHEREAS, in connection with the collaboration, the Investor has also agreed
to make an equity investment in the Company, in accordance with the terms and
conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
herein made, and in consideration of the representations, warranties, and
covenants herein contained, the Parties agree as follows:
          1. Subscription.
               (a) Investor agrees to buy and the Company agrees to sell and
issue to Investor 1,094,891 shares (the “Shares”) of the Company’s common stock,
$0.01 par value per share (the “Common Stock”), at a per share price of $2.74
for an aggregate purchase price of $3,000,001.34 (the “Purchase Price”).
               (b) The Shares have been registered on a Registration Statement
on Form S-3, Registration No. 333-138893 (the “Registration Statement”), which
registration statement has been declared effective by the Securities and
Exchange Commission (the “Commission”) and is effective on the date hereof
(together with any registration statement filed by the Company pursuant to Rule
462(b) under the Securities Act of 1933, as amended (the “Securities Act”)). A
final prospectus supplement will be delivered to the Investor as required by
law.
               (c) On the closing date, which, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), is expected to occur on or about July 1, 2009 (the “Closing Date”), upon
satisfaction or waiver of all the conditions to closing set forth in this
Agreement, (i) the Purchase Price for the Shares purchased by the Investor will
be delivered by or on behalf of the Investor to the Company against delivery of
the Shares, and (ii) the Company shall cause its transfer agent to release to
the Investor the number of Shares being purchased by the Investor (such release
shall be made through the facilities of The Depository Trust Company’s DWAC
system). The provisions set forth in Exhibit A hereto shall be incorporated
herein by reference as if set forth fully herein.
          2. Representations, Warranties and Agreements of the Company. The
Company represents and warrants to and agrees with Investor as of the date
hereof and as of the Closing Date and any other date specified below, that:

 



--------------------------------------------------------------------------------



 



               (a) The Company has been duly incorporated and has a valid
existence and the authorization to transact business as a corporation under the
laws of the State of Delaware, with corporate power and authority to own its
properties and conduct its business as described in the Prospectus, and has been
duly qualified as a foreign corporation for the transaction of business and is
in good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
except for such jurisdictions wherein the failure to be so qualified and in good
standing would not individually or in the aggregate have a Material Adverse
Effect.
               (b) The subsidiary of the Company, Fielding Pharmaceutical
Company, has been duly incorporated and is validly existing as a corporation in
good standing under the laws of the State of Delaware, with corporate power and
authority to own its properties and conduct its business as described in the
Prospectus, and has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except for such jurisdictions wherein the
failure to be so qualified and in good standing would not individually or in the
aggregate have a Material Adverse Effect. All of the outstanding capital stock
or other voting securities of the subsidiary is owned by the Company, directly
or indirectly, free and clear of any lien and free of any other limitation or
restriction (including any restriction on the right to vote, sell or otherwise
dispose of such capital stock or other voting securities). Other than the
Company’s 4.75% senior convertible notes (the “Convertible Notes”) and warrants
to purchase 3,343,325 of Company Common Stock (the “2008 Warrants”), there are
no outstanding (i) securities of the Company or its subsidiary which are
convertible into or exchangeable for shares of capital stock or voting
securities of the subsidiary or (ii) options or other rights to acquire from the
Company or its subsidiary, or other obligation of the Company or its subsidiary
to issue, any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of the subsidiary
(collectively, the “Subsidiary Securities”). There are no outstanding
obligations of the Company or its subsidiary to repurchase, redeem or otherwise
acquire any outstanding Subsidiary Securities.
               (c) The execution, delivery and performance of this Agreement by
the Company and the consummation of the transactions contemplated hereby are
within the corporate powers of the Company and have been duly authorized by all
necessary corporate action on the part of the Company, and this Agreement, when
duly executed and delivered by the Company, will constitute a valid and legally
binding instrument of the Company enforceable in accordance with its terms,
except as enforcement hereof may be limited by the effect of any applicable
bankruptcy, insolvency, reorganization or similar laws or court decisions
affecting enforcement of creditors’ rights generally and except as enforcement
hereof is subject to general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law).
               (d) The Shares have been duly authorized by the Company, and when
issued and delivered by the Company against payment therefor as contemplated by
this Agreement, the Shares will (i) be validly issued, fully paid and
nonassessable, (ii) not be subject to any statutory or contractual preemptive
rights or other rights to subscribe for or purchase or acquire any shares of
Common Stock, which have not been waived or complied with, and (iii) conform to
the description of the Common Stock contained in the Prospectus. The capital
stock of the Company, including the Common Stock, conforms as to the legal
matters to the description thereof, if any, contained in the Registration
Statement and the Prospectus, and as of the date thereof, the Company had
authorized capital stock as set forth therein. The Shares are in due and

              2   Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



proper form and the holders of Shares will not be subject to personal liability
by reason of being such holders.
               (e) The execution and delivery of the Agreement does not, and the
compliance by the Company with the terms hereof will not, (i) violate the
Certificate of Incorporation (as amended to date) of the Company or the By-Laws
(as amended to date) of the Company, (ii) result in a breach or violation of any
of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or its subsidiary is bound, or (iii) result in a violation of,
or failure to be in compliance with, any applicable statute or any order,
judgment, decree, rule or regulation of any court or governmental, regulatory or
self-regulatory agency or body having jurisdiction over the Company or its
subsidiary, except in the case of (ii) and (iii) where such breach, violation,
default or the failure to be in compliance would not have a Material Adverse
Effect; and no consent, approval, authorization, order, registration, filing or
qualification of or with any such court or governmental, regulatory or
self-regulatory agency or body is required for the valid authorization,
execution, delivery and performance by the Company of the Agreement or the
issuance of the Shares, except for such consents, approvals, authorizations,
registrations, filings or qualifications as may be required under the Securities
Act or state securities or “blue sky” laws and have been or will be obtained and
which have been or will be made in connection with the listing of the Shares on
the NASDAQ Global Market.
               (f) The Company meets the requirements for the use of Form S-3
under the Securities Act for the primary issuance of securities. The
Registration Statement has been declared effective by the Commission and at the
time it became effective, and as of the date hereof, the Registration Statement
complied and complies with Rule 415 under the Securities Act. No stop order
suspending the effectiveness of the Registration Statement has been issued and
no proceeding for that purpose has been initiated or, to the Company’s
knowledge, threatened by the Commission. On the effective date of the
Registration Statement, the Registration Statement complied, on the date of the
Prospectus, the Prospectus will comply, and at the date of the Closing, the
Registration Statement and the Prospectus will comply, in all material respects
with the applicable provisions of the Securities Act and the applicable rules
and regulations of the Commission thereunder; on the effective date of the
Registration Statement, the Registration Statement did not, on the date of the
Prospectus, the Prospectus did not, and at the date of the Closing, the
Registration Statement and the Prospectus will not, contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made (with respect to the Prospectus), not
misleading; and when filed with the Commission, the documents incorporated by
reference in the Registration Statement and the Prospectus, complied or will
comply in all material respects with the applicable provisions of the Exchange
Act and the applicable rules and regulations of the Commission thereunder. There
is no material document of a character required to be described in the
Registration Statement or the Prospectus or to be filed as an exhibit to the
Registration Statement that is not described or filed as required.
               (g) The consolidated financial statements of the Company included
or incorporated by reference in the Registration Statement and the Prospectus
comply as to form with the applicable accounting requirements of the Securities
Act and have been prepared in conformity with generally accepted accounting
principles (except, with respect to the unaudited consolidated financial
statements and the accompanying footnotes which are subject to customary audit
adjustments) applied on a consistent basis, are consistent in all material
respects with the books and records of the Company, and accurately present in
all material respects the consolidated financial position, results of operations
and cash flow of the Company and its

              3   Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



subsidiary as of and for the periods covered thereby. There are no other
financial statements (historical or pro forma) that are required to be included
in the Registration Statement and the Prospectus.
               (h) There are no material liabilities of the Company or its
subsidiary of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise, and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability, other than liabilities disclosed in the consolidated
financial statements and financial schedules of the Company included or
incorporated by reference in the Registration Statement and the Prospectus, and
other undisclosed liabilities which, individually or in the aggregate, are not
material to the Company and its subsidiary, taken as a whole.
               (i) Neither the Company nor its subsidiary has sustained, since
the date of the latest audited consolidated financial statements included or
incorporated by reference in the Registration Statement and Prospectus, any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as disclosed in
or contemplated by the Registration Statement and Prospectus; and, since the
date as of which information is given in the Prospectus, there has not been any
material change in the capital stock or long-term debt of the Company or its
subsidiary, the Company and its subsidiary have not incurred any material
liabilities or obligations, direct or contingent, nor entered into any material
transactions, except for entering into purchase orders in the ordinary course of
business, and there has not been any material adverse change in or affecting the
general affairs, assets, business, management, financial position or condition,
stockholders’ equity or results of operations of the Company and its subsidiary
considered as a whole, otherwise than as disclosed in the Registration Statement
and Prospectus.
               (j) Other than as disclosed or incorporated by reference in the
Prospectus, there are no legal, governmental or regulatory proceedings pending
to which the Company or its subsidiary is a party or of which any material
property of the Company or its subsidiary is the subject which, taking into
account the likelihood of the outcome, the damages or other relief sought and
other relevant factors, would individually or in the aggregate reasonably be
expected to have a Material Adverse Effect or adversely affect the ability of
the Company to issue and sell the Shares; to the best of the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental or
regulatory authorities or threatened by others.
               (k) The Company and its subsidiary have good and marketable title
to all the real property and own all other properties and assets, reflected as
owned in the financial statements included or incorporated by reference in the
Registration Statement and the Prospectus, subject to no lien, mortgage, pledge,
charge or encumbrance of any kind except those, if any, reflected in such
financial statements or which are not material to the Company and its subsidiary
taken as a whole. The Company and its subsidiary hold their respective leased
real and personal properties under valid and binding leases, except where the
failure to do so would not reasonably be expected to individually or in the
aggregate have a Material Adverse Effect.
               (l) The Company has filed all necessary federal and state income
and franchise tax returns and has paid all taxes shown as due thereon or has
filed all necessary extensions, and there is no tax deficiency that has been, or
to the knowledge of the Company might be, asserted against the Company or any of
its properties or assets that would in the aggregate or individually reasonably
be expected to have a Material Adverse Affect.

              4   Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



               (m) There are no authorized options, warrants, preemptive rights,
rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company or its subsidiary other than those described in the
Registration Statement and the Prospectus or in documents incorporated by
reference therein. There are no holders or beneficial owners of securities of
the Company having rights to registration thereof whose securities have not been
previously registered or who have not waived such rights with respect to the
registration of the Company’s securities on the Registration Statement, except
where the failure to obtain such waiver would not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect.
               (n) Other than as disclosed in the Prospectus, the Company
together with its subsidiary owns and possesses all right, title and interest in
and to, or, to the Company’s knowledge, has duly licensed from third parties,
all patents, patent rights, trade secrets, inventions, know-how, trademarks,
trade names, copyrights, service marks and other proprietary rights
(“Intellectual Property”) material to the business of the Company and its
subsidiary taken as a whole as currently conducted and as described in the
Prospectus. To the Company’s knowledge and except as would not individually or
in the aggregate have a Material Adverse Effect, there is no infringement or
other violation by third parties of any of the Intellectual Property of the
Company. Neither the Company nor its subsidiary has received any notice of
infringement or misappropriation from any third party that has not been resolved
or disposed of. Further, there is no pending or, to the Company’s knowledge and
except as would not individually or in the aggregate have a Material Adverse
Effect, threatened action, suit, proceeding or claim by governmental authorities
or others that the Company is infringing a patent, and there is no pending or,
to the Company’s knowledge and except as would not individually or in the
aggregate have a Material Adverse Effect, threatened legal or administrative
proceeding relating to patents and patent applications of the Company, other
than proceedings initiated by the Company before the United States Patent and
Trademark Office and the patent offices of certain foreign jurisdictions which
are in the ordinary course of patent prosecution. To the Company’s knowledge,
the patent applications of the Company presently on file disclose patentable
subject matter, and the Company is not aware of any inventorship challenges, any
interference which has been declared or provoked, or any other material fact
that (i) would preclude the issuance of patents with respect to such
applications, or (ii) would lead outside patent counsel for the Company to
reasonably conclude that such patents, when issued, would not be valid and
enforceable in accordance with applicable regulations.
               (o) The Company conducts its business in compliance in all
respects with applicable laws, rules and regulations of governmental and
regulatory bodies to which it is subject, except where the failure to be in
compliance would not have a Material Adverse Effect.
               (p) All offers and sales of the Company’s capital stock prior to
the date hereof were at all relevant times registered pursuant to the Securities
Act or exempt from the registration requirements of the Securities Act and were
issued in compliance in all material respects with applicable state securities
or blue sky laws.
               (q) The Company has filed with the NASDAQ Global Market a
Notification of Listing of Additional Shares with respect to the Shares required
by the rules of the NASDAQ Global Market and has not received a notice from the
NASDAQ Global Market that such notification is insufficient. The offer and sale
of the Shares does not require stockholder approval under Rule 5635 of the
NASDAQ Listing Rules.

              5   Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



               (r) Neither the Company nor its subsidiary nor, to the best of
the Company’s knowledge, any employee or agent of the Company or its subsidiary,
has (i) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from
corporate funds, (iii) violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended, or (iv) made any other unlawful payment.
               (s) There is no broker, finder or other party that is entitled to
receive from the Company any brokerage or finder’s fee or other fee or
commission as a result of any transactions contemplated by this Agreement.
               (t) The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of
consolidated financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the Registration Statement
and the Prospectus, since the most recent audit of the effectiveness of the
Company’s internal control over financial reporting, there has been (i) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (ii) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.
               (u) The Company has established, maintains and evaluates
“disclosure controls and procedures” (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act), which (i) are designed to ensure that
material information relating to the Company is made known to the Company’s
principal executive officer and its principal financial officer by others within
the Company and its subsidiary, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared, (ii) have
been evaluated for effectiveness as of the end of the last fiscal period covered
by the Registration Statement; and (iii) such disclosure controls and procedures
are effective to perform the functions for which they were established. There
are no significant deficiencies and material weaknesses in the design or
operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize, and report financial data to management
and the board of directors of the Company. The Company is not aware of any
fraud, whether or not material, that involves management or other employees who
have a role in the Company’s internal controls; and since the date of the most
recent evaluation of such disclosure controls and procedures, there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses.
               (v) The Company and, to its knowledge, all of the Company’s
directors or officers, in their capacities as such, are in compliance in all
material respects with all applicable effective provisions of the Sarbanes-Oxley
Act and any related rules and regulations promulgated by the Commission.
               (w) The Company is not, nor after giving effect to the offering
and sale of the Shares and the application of the proceeds thereof as described
in the Prospectus, will

              6   Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



be, (i) required to register as an “investment company” as defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”), and
the rules and regulations of the Commission thereunder or (ii) a “business
development company” (as defined in Section 2(a)(48) of the Investment Company
Act).
               (x) The Company maintains insurance in such amounts and covering
such risks as it reasonably considers to be adequate for the conduct of its
business and the value of its properties and as is customary for companies
engaged in similar businesses in similar industries. All such insurance is fully
in force on the date hereof and will be fully in force as of the Closing Date.
The Company has no reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
               (y) The Company has not sold or issued any securities that would
be integrated with the offering of the Shares contemplated by this Agreement
pursuant to the Securities Act, the published rules and regulations thereunder,
or the interpretations thereof by the Commission.
               (z) The section entitled “Management’s Discussion and Analysis of
Financial Condition and Results of Operations—Critical Accounting Policies and
Use of Estimates” and the “Summary of Significant Accounting Policies” described
in Note 2 to the audited consolidated financial statements included in the
Company’s most recent Annual Report on Form 10-K and the section entitled
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations—Critical Accounting Policies and Changes to Accounting Policies”
included in the Company’s most recent Quarterly Report on Form 10-Q accurately
and fully describes (A) the accounting policies that the Company believes are
the most important in the portrayal of the Company’s financial condition and
results of operations and that require management’s most difficult, subjective
or complex judgments (“Critical Accounting Policies”), and (B) the judgments and
uncertainties affecting the application of Critical Accounting Policies.
               (aa) Neither the Company nor, to the Company’s knowledge, any of
its officers, directors, affiliates or controlling persons has taken or will
take, directly or indirectly, any action designed to cause or result in, or
which has constituted or which might reasonably be expected to constitute the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares.
               (bb) No relationship, direct or indirect, exists between or among
the Company on the one hand and the directors, officers, stockholders, customers
or suppliers of the Company on the other hand which is required to be described
in the Registration Statement and the Prospectus which has not been so
described. There are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to, or for the benefit of, any of the current
officers or directors of the Company.
               (cc) The Company has filed in a timely manner all reports
required to be filed pursuant to Sections 13(a), 13(e), 14 and 15(d) of the
Exchange Act during the preceding 12 months (except to the extent that Section
15(d) requires reports to be filed pursuant to Sections 13(d) and 13(g) of the
Exchange Act, which shall be governed by the next clause of this sentence); and
the Company has filed in a timely manner all reports required to be filed
pursuant to Sections 13(d) and 13(g) of the Exchange Act during the preceding
12 months, except where

              7   Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



the failure to timely file could not reasonably be expected individually or in
the aggregate to have a Material Adverse Effect.
               (dd) The Company and its subsidiary (a) are in compliance with
any and all applicable foreign, federal, state and local laws, orders, rules,
regulations, directives, decrees and judgments relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (b) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their business and the same are effective and in
use on the date of this Agreement and (c) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, individually or in the
aggregate, result in a Material Adverse Effect. There are no costs or
liabilities associated with Environmental Laws (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which would, individually or in the aggregate,
result in a Material Adverse Effect.
               (ee) Neither the Company nor its subsidiary is engaged in any
unfair labor practice; except for matters that would not, individually or in the
aggregate, result in a Material Adverse Effect and (i) there is (A) no unfair
labor practice complaint pending or, to the Company’s knowledge, threatened
against the Company or its subsidiary before the National Labor Relations Board,
and no grievance or arbitration proceeding arising out of or under collective
bargaining agreements is pending or threatened, (B) no strike, labor dispute,
slowdown or stoppage pending or, to the Company’s knowledge, threatened against
the Company or its subsidiary and (C) no union representation dispute currently
existing concerning the employees of the Company or its subsidiary, and (ii) to
the Company’s knowledge (A) no union organizing activities are currently taking
place concerning the employees of the Company or its subsidiary and (B) there
has been no violation of any federal, state, local or foreign law relating to
discrimination in the hiring, promotion or pay of employees or any applicable
wage or hour laws concerning the employees of the Company or its subsidiary.
               (ff) The Company and its subsidiary are in compliance in all
material respects with all applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations thereunder
(“ERISA”); no “reportable event” (as defined in ERISA) has occurred with respect
to any “pension plan” (as defined in ERISA) for which the Company or its
subsidiary would have any liability; neither the Company nor its subsidiary has
incurred and does not expect to incur liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “pension plan” or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations thereunder (the “Code”); and each “pension plan” for
which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is the subject of a favorable opinion or
determination letter issued by the Internal Revenue Service and nothing has
occurred, whether by action or by failure to act, which is reasonably expected
to result in the revocation of such determination letter.
               (gg) The clinical, pre-clinical and other studies and tests
conducted by or on behalf of or sponsored by the Company or its subsidiary or in
which the Company or its subsidiary or products or product candidates have
participated that are described in the

              8   Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



Registration Statement and the Prospectus were and, if still pending, are being
conducted in accordance in all material respects with all statutes, laws, rules
and regulations administered by the Food and Drug Association (“FDA”) and with
standard medical and scientific research procedures. The descriptions in the
Registration Statement and the Prospectus of the results of such studies and
tests are accurate and complete in all material respects and fairly present the
published data derived from such studies and tests. Neither the Company nor its
subsidiary has received any notices or other correspondence from the FDA with
respect to any ongoing clinical or pre-clinical studies or tests requiring the
termination, suspension or material modification of such studies or tests, which
such termination, suspension or material modification would reasonably be
expected to result in a Material Adverse Effect. The Company and its subsidiary
is in compliance with all applicable laws, regulations, orders and decrees
governing its business as prescribed by the FDA except where noncompliance would
not, singly or in the aggregate, result in a Material Adverse Effect.
          3. Investor Representations, Warranties and Acknowledgments.
               (a) The Investor represents and warrants that: (i) it has full
right, power and authority to enter into this Agreement and to perform all of
its obligations hereunder; (ii) this Agreement has been duly authorized and
executed by the Investor and, when delivered in accordance with the terms
hereof, will constitute a valid and binding agreement of the Investor
enforceable against the Investor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity; (iii) the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby do not result in a breach of (A) the Investor’s articles of incorporation
or other governing documents, or (B) any material agreement or any law or
regulation to which the Investor is a party or by which any of its property or
assets is bound; (iv) it has had full access to the base prospectus included in
the Registration Statement, the Prospectus and the Company’s periodic reports
and other information incorporated by reference therein, and was able to read,
review, download and print such materials; (v) in making its investment decision
in this offering, the Investor and its advisors, if any, have relied solely on
the Company’s public filings with the Commission; (vi) it is knowledgeable,
sophisticated and experienced in making, and is qualified to make, decisions
with respect to investments in securities representing an investment decision
like that involved in the purchase of the Shares; (vii) except as set forth
below, the Investor has had no position, office or other material relationship
within the past three years with the Company or persons known to it to be
affiliates of the Company and (viii), except as set forth below, the Investor is
not a, and it has no direct or indirect affiliation or association with any,
Financial Industry Regulatory Authority member as of the date hereof.
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
               (b) The Investor also represents and warrants that, other than
the transactions contemplated hereunder, the Investor has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with the Investor, executed any disposition, including “short
sales” as defined in Rule 200 of Regulation SHO under the Exchange Act (the
“Short Sales”), in the securities of the Company during the period commencing
from the time that the Investor first became aware of the proposed transactions
contemplated hereunder until the date hereof (“Discussion Time”). The Investor
has maintained

              9   Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



the confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
          4. Investor Covenant Regarding Short Sales and Confidentiality. The
Investor covenants that neither it nor any affiliates acting on its behalf or
pursuant to any understanding with it will execute any Short Sales during the
period after the Discussion Time and ending on the date that is the later of
(a) the date the transactions contemplated by this Agreement are publicly
disclosed and (b) the expiration of the lock-up period set forth in Section 5 of
this Agreement. The Investor covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company through a
press release, the Investor will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).
          5. Lock-Up. The Investor agrees that it will not, without the prior
written consent of the Company, until the earlier of (i) the execution of the
definitive agreements described in the Head of Terms, (ii) one hundred twenty
(120) days after the Closing Date if the Parties agree in writing to terminate
the negotiation of such definitive agreements and (iii) one hundred fifty
(150) days after the Closing Date, offer to sell, contract to sell or otherwise
sell (including without limitation in a short sale) or dispose of any of the
shares of Common Stock of the Company, any options or warrants to purchase any
shares of Common Stock of the Company, or any other securities convertible into
or exchangeable for shares of Common Stock of the Company, now owned or
hereafter acquired by the Investor or any of its affiliates or with respect to
which the Investor has the power of disposition, including, without limitation,
the Shares.
          6. Public Disclosure. The Company shall (i) before the opening of
trading on the NASDAQ Global Market on the next trading day after the date
hereof, issue a press release, disclosing all material aspects of the
transactions contemplated hereby, to the extent permitted by applicable law, and
(ii) make such other filings and notices in the manner and time required by the
Commission with respect to the transactions contemplated hereby. The Company
shall not identify the Investor by name in any press release or public filing,
or otherwise publicly disclose the Investor’s name, without the Investor’s prior
written consent, unless required by law or the rules and regulations of any
self-regulatory organization or exchange to which the Company or its securities
are subject.
          7. Conditions. The obligation of the Investor to purchase and acquire
the Shares hereunder shall be subject to the condition that all representations
and warranties and other statements of the Company shall be true and correct as
of and on each of the date of this Agreement and the Closing Date, the condition
that the Company shall have performed all of its obligations hereunder
theretofore to be performed, and the following additional conditions:
               (a) The Prospectus shall have been filed with the Commission
pursuant to Rule 424(b) under the Securities Act within the applicable time
period prescribed for such filing, no stop order suspending the effectiveness of
the Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission, and the Investor shall have received the Prospectus in accordance
with the federal securities laws.
               (b) Prior to the Closing Date, there shall not have occurred any
change, or any development involving a prospective change, which would
constitute a Material Adverse Effect, and that makes it impracticable to market
the Shares on the terms and in the manner contemplated in the Prospectus.

              10   Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



               (c) No action shall have been taken and no statute, rule,
regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Shares or materially and adversely affect or reasonably
be believed to materially and adversely affect the business or operations of the
Company; and no injunction, restraining order or order of any other nature by
any federal or state court of competent jurisdiction shall have been issued as
of the Closing Date which would prevent the issuance or sale of the Shares or
materially and adversely affect or reasonably be believed to materially and
adversely affect the business or operations of the Company.
               (d) The Investor shall have received from Ballard Spahr Andrews &
Ingersoll, LLP, counsel to the Company, such counsel’s written opinion,
addressed to the Investor and dated the Closing Date, in form and substance as
set forth in Exhibit B.
               (e) The Shares shall have been authorized for quotation on the
NASDAQ Global Market, Inc.
          8. Indemnification.
               (a) Indemnification of the Investor. The Company agrees to
indemnify and hold harmless the Investor and its owners, officers, directors,
managers, members, agents, advisors, successors and assigns (each, an
“Indemnified Party”), against any losses, claims, damages or liabilities, joint
or several, to which such Indemnified Party may become subject, under the
Securities Act or otherwise (including in settlement of any litigation if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, including the information
deemed to be a part of the Registration Statement at the time of effectiveness
and at any subsequent time pursuant to Rules 430A and 430B of the Rules and
Regulations promulgated under the Securities Act, if applicable, the Prospectus,
or any amendment or supplement thereto (including any documents filed under the
Exchange Act and deemed to be incorporated by reference into the Prospectus),
any Issuer Free Writing Prospectus or in any materials or information provided
to investors by, or with the approval of, the Company in connection with the
marketing of the offering of the Common Stock (“Marketing Materials”), including
any roadshow or investor presentations made to investors by the Company (whether
in person or electronically), or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
each Indemnified Party for any legal or other expenses reasonably incurred by it
in connection with investigating or defending against such loss, claim, damage,
liability or action; or (ii) in whole or in part upon any inaccuracy in the
representations and warranties of the Company contained herein; or (iii) in
whole or in part upon any failure of the Company to perform its obligations
hereunder or under law; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage, liability or
action arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in the Prospectus Supplement in
reliance upon and in conformity with written information furnished to the
Company by the Indemnified Party, specifically for use in the preparation
thereof.
          In addition to their other obligations under this Section 8(a), the
Company agrees that, as an interim measure during the pendency of any claim,
action, investigation, inquiry or other proceeding brought or threatened against
the Indemnified Party and which arises out of or based upon any statement or
omission, or any alleged statement or omission, described in this Section 8(a),

              11   Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



they will reimburse each Indemnified Party on a monthly basis for all reasonable
legal fees or other expenses incurred in connection with investigating or
defending any such claim, action, investigation, inquiry or other proceeding,
notwithstanding the absence of a judicial determination as to the propriety and
enforceability of the Company’s obligation to reimburse such Indemnified Party
for such expenses and the possibility that such payments might later be held to
have been improper by a court of competent jurisdiction. To the extent that any
such interim reimbursement payment is so held to have been improper or the
Indemnified Party is otherwise determined not to be entitled to indemnification
under this Section 8(a), each Indemnified Party that received such payment shall
promptly return it to the party or parties that made such payment, together with
interest, determined on the basis of the prime rate (or other commercial lending
rate for borrowers of the highest credit standing) announced from time to time
by The Wall Street Journal (the “Prime Rate”). Any such interim reimbursement
payments which are not made to an Indemnified Party within 30 days of a request
for reimbursement shall bear interest at the Prime Rate from the date of such
request. This indemnity agreement shall be in addition to any liabilities which
the Company may otherwise have.
               (b) Notice and Procedures. Promptly after receipt by an
Indemnified Party under subsection (a) above of notice of the commencement of
any action, such Indemnified Party shall, if a claim in respect thereof is to be
made against the Company under such subsection, notify the Company in writing of
the commencement thereof; but the omission so to notify the Company shall not
relieve the Company from any liability that it may have to any Indemnified Party
except to the extent the Company has been materially prejudiced by such failure.
In case any such action shall be brought against any Indemnified Party, and it
shall notify the Company of the commencement thereof, the Company shall be
entitled to participate in, and, to assume the defense thereof, with counsel
satisfactory to such Indemnified Party, and after notice from the Company to
such Indemnified Party of the Company’s election so to assume the defense
thereof, the Company shall not be liable to such Indemnified Party under such
subsection for any legal or other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, that if, in the sole judgment of the
Indemnified Party, it is advisable for the Indemnified Party to be represented
by separate counsel, the Indemnified Party shall have the right to employ a
single counsel to represent such Indemnified Party, in which event the
reasonable fees and expenses of such separate counsel shall be borne by the
Company and reimbursed to the Indemnified Party as incurred (in accordance with
the provisions of the second paragraph in subsection (a) above).
          The Company under this Section 8 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Company agrees to indemnify each Indemnified Party against any loss, claim,
damage, liability or expense by reason of such settlement or judgment to the
extent such party is entitled to indemnification pursuant to subsection
(a) above. Notwithstanding the foregoing sentence, if at any time an Indemnified
Party shall have requested the Company to reimburse such Indemnified Party for
fees and expenses of counsel as contemplated by this Section 8, the Company
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than
30 days after receipt by the Company of the aforesaid request and (ii) the
Company shall not have reimbursed the Indemnified Party in accordance with such
request prior to the date of such settlement. The Company shall not, without the
prior written consent of the Indemnified Party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any Indemnified Party is or could
have been a party and indemnity was or could have been sought hereunder by such
Indemnified Party, unless such settlement, compromise or consent (a) includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such action, suit or proceeding and

              12   Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



(b) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any Indemnified Party.
               (c) Contribution; Limitation on Liability. If the indemnification
provided for in this Section 8 is unavailable or insufficient to hold harmless
an Indemnified Party otherwise entitled to indemnification under subsection
(a) above, then the Company shall contribute to the amount paid or payable by
such Indemnified Party as a result of the losses, claims, damages or liabilities
referred to in subsection (a) above, (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and the
Indemnified Party on the other from the offering of the Shares or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company on
the one hand and the Indemnified Party on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or the Indemnified Party and the parties’ relevant intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The Company and the Indemnified Party agree that it would
not be just and equitable if contributions pursuant to this Section 8(c) were to
be determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the first
sentence of this Section 8(c). The amount paid by an Indemnified Party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this Section 8(c) shall be deemed to include any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending against any action or claim which is the subject of
this Section 8(c). Notwithstanding the provisions of this Section 8(c), no
Indemnified Party shall be required to contribute any amount in excess of the
amount received by it (net of expenses) from the public sale of Shares purchased
by it pursuant to this Agreement. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
               (d) Non-Exclusive Remedies. The obligations of the Company under
this Section 8 shall be in addition to any liability which the Company may
otherwise have and shall extend, upon the same terms and conditions, to each
person, if any, who controls any Indemnified Party within the meaning of the
Securities Act. Each Indemnified Party shall also have all rights and remedies
available to it under the law and in equity, in addition to the rights and
benefits of this Section 8.
               (e) Survival. Except in the case of fraud, gross negligence or
willful misconduct, the provisions of this Section 8 shall survive until the
first anniversary of the Closing Date.
          9. Miscellaneous.
               (a) Definitions. As used herein, the following terms have the
meanings indicated:

              13   Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



                    (i) “Material Adverse Effect” means a material adverse
effect on the results of operations, assets, business, or financial condition of
the Company and the its subsidiary, taken as a whole, or a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under this Agreement or to consummate any transactions
contemplated by this Agreement.
                    (ii) “Prospectus” means the prospectus forming a part of the
Registration Statement and the prospectus supplement relating to the Shares in
the form first filed pursuant to Rule 424(b) under the Securities Act, as
amended (the “Securities Act”), as further amended or supplemented prior to the
execution of this Agreement, and shall include all information and documents
incorporated by reference in such prospectus.
               (b) This Agreement constitutes the entire understanding and
agreement between the parties with respect to the subject matter hereof, and
there are no agreements or understandings with respect to the subject matter
hereof which are not contained in this Agreement. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investor herein will
survive the execution of this Agreement, the delivery to the Investor of the
Shares being purchased and the payment therefor until the first anniversary of
the Closing Date. This Agreement may be modified only in writing signed by the
parties hereto.
               (c) This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. Execution may be made by delivery by facsimile,
PDF or other electronically transmitted means.
               (d) The provisions of this Agreement are severable and, in the
event that any court or officials of any regulatory agency of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement and this Agreement shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of such provision, had
never been contained herein, so that such provisions would be valid, legal and
enforceable to the maximum extent possible, so long as such construction does
not materially adversely effect the economic rights of either party hereto.
               (e) All communications hereunder, except as may be otherwise
specifically provided herein, shall be in writing and shall be mailed, hand
delivered, sent by a recognized overnight courier service such as Federal
Express, or sent via facsimile and confirmed by letter, to the party to whom it
is addressed at the following addresses or such other address as such party may
advise the other in writing:
     To the Company: as set forth on the signature page hereto.
     To the Investor: as set forth on the signature page hereto.
     All notices hereunder shall be effective upon receipt by the party to which
it is addressed.
               (f) This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware for contracts to be wholly
performed in such

              14   Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



state and without giving effect to the principles thereof regarding the conflict
of laws. To the extent determined by such court, the prevailing party shall
reimburse the other party for any reasonable legal fees and disbursements
incurred in enforcement of, or protection of any of its rights under this
Agreement.

              15   Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Agreement.

            NOVAVAX, INC.
      By:   /s/ Rahul Singhvi         Rahul Singvhi
President and Chief Executive Officer          Address for Notice:
Novavax, Inc.
9920 Belward Campus Drive
Rockville, MD 20850
Facsimile: 240-268-2128
Email: rsinghvi@novavax.com
Attention: Chief Executive Officer
         

          LABORATORIOS FARMACEUTICOS ROVI S.A.
      By:   /s/ Ivan Lopez-Belronte Encina         Name:   Ivan Lopez-Belronte
Encina        Title:   Head of Corporate Development       

Address for Notice:
Facsimile:
Email:
Attention:

 